DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Houston on May 19, 2022.

The application has been amended as follows: 
Considering claim 1, line 7, the phrase “wherein the system is configurable” has been rewritten as --wherein the analysis system is configurable--.
Considering claim 5, line 4, the phrase “wherein the system is configurable” has been rewritten as -- wherein the analysis system is configurable--.


Allowable Subject Matter
Claims 1, 4-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an analysis system having a FTIR spectrometry system, a gas chromatography system for separating samples into components for the FTIR system, wherein the analysis system is configurable for directing samples from a source to the spectrometry system and from the source to the gas chromatography system for separation and then directed separated components to the FTIR spectrometry system.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an analysis system having a FTIR spectrometry system, a first sample and second sample concentrator in respective first and second sample loops, wherein the first and second sample loops respectively are configured for directing portions of samples to the first and second concentrators prior to the samples being directed to the FTIR spectrometry system.
The invention by Gygi is considered the closets art of record and discloses a first and second sample loop, wherein in a first loop a sample is concentrated while in the second loop, simultaneously, a sample is passed through a liquid chromatography column and a mass spectrometer.  Gygi fails to discloses FTIR spectrometry and gas chromatography.  Lai discloses sample loops, wherein in one loop a sample is separated via gas chromatography before passing through a detector and in another loop a sample is not passed through gas chromatography before passing through a detector.  However, as pointed out by the Applicant, it would not have been obvious to rearrange and substituted the loop of Lai for the MS-MS arrangement of Gygi without defeating the stated purpose or functionality of the invention by Gygi.  Furthermore, there is no motivation for provide total and individual concentrations in the invention by Gygi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 19, 2022